DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to a preliminary amendment filed on 6/16/2021. As directed by the amendment, claims 1-17 have been cancelled and new claims 18-26 have been added. Thus claims 18-26 are presently pending in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitation “wherein the at least one processor of the electronic device further configured to: receive, via the GUI screen, at least one touch input to adjust at least one of the first torque intensity and the second torque intensity” (claim 19, lines 1-4) does not further limit subject matter of the claim upon .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Tanaka (2014/0012164) or, in the alternative, under 35 U.S.C. 103 as obvious over Tanaka (2014/0012164) in view of McBean (2009/0227925).
Regarding claim 18, Tanaka discloses a system (entire system shown in figs. 1, 5 and 12) for providing walking assistance (see paragraph 0059 and full disclosure), the 
Tanaka discloses that the assist force’s strength can be adjusted within each assist patterns which results in a torque output, therefore, the assist force’s strength parameter that is adjustable is considered as an assist torque intensity, since torque is directly related to the force being adjusted. However, if there is any doubt that the assist force’s strength of Tanaka can be considered as a torque intensity. McBean teaches a torque adjustment apparatus (Powered Orthotic Device, Abstract) comprising: a display (outputs 20) configured to display a first torque intensity corresponding to a gait cycle, 
Regarding claim 19, the modified Tanaka discloses that the at least one processor of the electronic device (140 of Tanaka, see rejection to claim 18 above) further configured to: receive, via the GUI screen, at least one touch input to adjust at least one of the first torque intensity and the second torque intensity (see the above rejection to claim 18, see paragraphs 0100-0113 of Tanaka).
Regarding claim 20, the modified Tanaka discloses that the at least one processor of the electronic device (140 of Tanaka, see rejection to claim 18 above) further configured to: receive, via the GUI screen, at least one touch input to adjust an intensity of a peak of the at least first torque intensity and the second torque intensity (see the rejection to claim 18 above and paragraphs 0100-0113 of Tanaka, Tanaka discloses that the strength of the assisting force are adjustable, therefore, if the user adjusted the torque intensity to the highest allowable (peak), the user would be able to lower that adjusted torque intensity (peak) to a lower value). 
Regarding claim 21, the modified Tanaka discloses that the point-in-time corresponding to the at least one time at which the first torque intensity or the second 
Regarding claim 22, Tanaka discloses a method for controlling a walking aid device (walking aid worn by the user in fig. 5 minus interface 140, walking device 100 in fig. 1 minus 140, see abstract and full disclosure) comprising: displaying, on a touch screen (see paragraph 0101, interface 140 comprises a touch panel and the touch panel is shown in figs. 6A-8B, see paragraphs 0103-0113) of an electronic device (140, figs. 1, 5 and 12, paragraph 0051), a graphical user interface (GUI) screen (see screens in figs. 6A and 6B) including first information for a first torque intensity and a second torque intensity, and second information for a point-in-time for a walking aid device, wherein the first torque intensity and the second torque intensity correspond to forward and backward movements of at least one leg of a user wearing the walking aid device, respectively, and the second information for the point-in-time corresponds to at least one time at which the first torque intensity or the second torque intensity is applied to the at least one leg of the user wearing the walking aid device, receiving, via the GUI screen displayed on the touch screen, a plurality of touch inputs to adjust the first information for the first torque intensity and the second torque intensity, and the second information for the point-in-time for the walking aid device (see figs. 6a to 6b and paragraphs 0100-0110, Tanaka discloses a touch panel that would allow the user to set strength of an assist (would equate to torque intensity) for knee joint and hip joint, wherein the power is apply for a walking motion, which would include both backward 
Tanaka discloses that the assist force’s strength can be adjusted within each assist patterns which results in a torque output, therefore, the assist force’s strength parameter that is adjustable is considered as an assist torque intensity, since torque is directly related to the force being adjusted. However, if there is any doubt that the assist force’s strength of Tanaka can be considered as a torque intensity. McBean teaches a torque adjustment apparatus (Powered Orthotic Device, Abstract) comprising: a display (outputs 20) configured to display a first torque intensity corresponding to a gait cycle, 
Regarding claim 23, the modified Tanaka discloses that the receiving comprises: receiving, via the GUI screen, at least one touch input to adjust at least one of the first torque intensity and the second torque intensity (see the above rejection to claim 22, see paragraphs 0100-0113 of Tanaka).
Regarding claim 24, the modified Tanaka discloses that the receiving comprises: receiving, via the GUI screen, at least one touch input to adjust at least one of an intensity of a peak for the at least one of the first torque intensity and the second torque intensity (see the rejection to claim 22 above and paragraphs 0100-0113 of Tanaka, Tanaka discloses that the strength of the assisting force are adjustable, therefore, if the user adjusted the torque intensity to the highest allowable (peak), the user would be able to lower that adjusted torque intensity (peak) to a lower value).
Regarding claim 25, the modified Tanaka discloses that the point-in-time corresponding to at least one time at which the first torque intensity or the second torque intensity is applied for the walking aid device is a point-in-time in a gait cycle (see the rejection claim 22, see paragraphs 0100-0113 of Tanaka, Tanaka discloses that the 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (2014/0012164) in view of McBean (2009/0227925) as applied to claim 22 above and further in view of Tanaka (2014/0012164).
Regarding claim 26, the modified Tanaka discloses a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform the method of the electronic device (see rejection to claim 22 and paragraph 0148 of Tanaka, Tanaka discloses that a program for realizing part of the functions of the interface device 140 may be stored in a recording medium, there would be a processor to process what is in interface device 140), but fails to specifically disclose that the non-transitory computer-readable medium storing the instruction include the entire method of claim 22. However, Tanaka discloses a non-transitory computer-readable medium storing instructions (see paragraph 0148), therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the entire method of claim 22 of the modified Tanaka to be instruction stored by a non-transitory computer-readable medium, when executed by a processor, cause the processor to perform the method of claim 22 of the modified Tanaka as taught by Tanaka for the purpose of providing a well-known way of controlling a walking aid device through an electronic device, and providing a data storage for the entire method, in order to execute the entire method of Tanaka. 
Furthermore, the examiner takes official notice that the organizing of instructions into a non-transitory computer-readable medium is well known within the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TU A VO/Primary Examiner, Art Unit 3785